be department of the treasury internal_revenue_service washington d c aug - tel ma t3 tax_exempt_and_government_entities_division uniform issue list legend company a company b company c line_of_business d plan d consultant x accounting firm y law firm z date dear ake kkk ak ak kkk ak kak me this is in response to the date letter submitted on your behalf by your authorized representative supplemented by correspondence dated date date and date in which you request an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 to be treated as operating qualified_separate_lines_of_business qslobs under sec_414 of the internal_revenue_code the code and sec_1_414_r_-1 and sec_1_414_r_-4 of the treasury regulations the following facts and representations have been submitted in support of your ruling_request for an extension - company a and its two subsidiaries company b and company c provide engineered products and services for various manufacturers around the world company a asserts it maintains two separate lines of businesses due to the separate operations geographic separation and the nature and characteristics of the respective products and work forces company a maintains different retirement plans for its union and non-union workforces company b and company c when acquired in and respectively maintained non-union workforces company a asserts that no employees in the company a line_of_business have ever participated in company b or company c’s qualified_retirement_plans reciprocally company a asserts that no employees in company b or company c have ever participated in the qualified_retirement_plans maintained for the employees in company a’s line_of_business ‘ page company a maintains plan d which is represented to be qualified within the meaning of code sec_401 plan d’s plan_year is the calendar_year company a utilized the services of law firm z to submit its request to the internal_revenue_service for a gust determination_letter along with form_5300 application_for determination for employee_benefits plan with respect to plan d which was filed on date on or about date company a filed a form_5500 annual return report of employee_benefit_plan for plan d including schedule t qualified_pension plan coverage information which did not provide answers relating to the various qslob questions found on line sec_2a through 2d on or about date company a filed a form_5500 annual return report of employee_benefit_plan for plan d including schedule t qualified_pension plan coverage information which did not provide answers relating to the various qslob questions found on line sec_2a through 2d shortly after date company a’s management engaged in discussion concerning qslob notification requirements with a professional advisor that deals with employee_benefits the advisor inquired whether a filing of form 5310-a notice of plan merger or consolidation spinoff or transfer of plan assets or liabilities notice of qualified_separate_lines_of_business had taken place company a’ s management determined after contacting consultant x which was responsible for the actuarial and reporting matters concerning its defined_benefit_plan and accounting firm y which was responsible for its financial statement audits that no form 5310-a had been filed on behalf of company a although company a had a general knowledge of the qslob rules company a states that these late contacts represented the fi rst time it became aware of the formal notification fi filing requirement company a has attached affidavits from consultant x accounting firm y and law firm z to this ruling_request each affidavit contained a statement providing that the respective organization did not advise company a to make a qslob notification filing furthermore an officer of company a has asserted that consultant x accounting firm y and law firm z neither made the proper qslob filing nor advised company a to make the filing at any time company a subsequently retained legal counsel to assist in reviewing the above matter legal counsel determined through data testing that company a met the qslob requirements of code sec_414 legal counsel also concluded that company a should have filed its initial qslob notification for calendar_year no later than date company a filed the form 5310-a relating to plan d with the internal_revenue_service on or about date with a proposed effective date of date on the form 5310-a line_of_business d was listed as the qslob the form 5310-a also indicated that plan d received a determination_letter on date based on the above company a through its authorized representative request the following ruling that under sec_301_9100-3 of the federal procedure and administration regulations the filing of form 5310-a as described above will be deemed as a timely filing for purposes of operating qualified_separate_lines_of_business under sec_414 thus company a will be treated as operating qslobs as of date with respect to plan d in general for purposes of sec_129 and sec_410 of the code an employer shall be treated as operating separate lines of business during any year if the employer for bona_fide business page reasons operates separate lines of business an employer operating qslobs will be permitted to apply those code provisions separately with respect to the employees in each qualified separate business line code sec_414 subtitle a requires that an employer notify the secretary_of_the_treasury that a line_of_business is being treated as separate for purposes of code sec_129 and sec_410 sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 of the code section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the plan of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides in pertinent part that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice under sec_301_9100-1 of the regulations the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory election or certain statutory elections under subtitle a of the code if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer has elected to be treated as operating qualified separate lines of ‘ business pursuant to sec_414 of the code and sec_3 of revproc_93_40 is a regulatory election oot ae the commissioner has authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time if a taxpayer fails to file a timely notice of election under sec_3 of rev_proc sec_301_9100-3 provides that the commissioner will grant an extension of time when the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 of the regulations will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section c of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the internal_revenue_service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section or if granting relief would result in a taxpayer having a lower tax_liability - page '4 company a’s request contains four detailed affidavits describing the events that led to its failure to give the service timely notice of its qslob election its failure to timely make the election and of the discovery of its failure also company a’s form_5500 filings for tax years and a cia not contain any data inconsistent with an intent to rely on the qslob rules company a demonstrated it was relying on consultant x accounting firm y and law firm z to advise it of the necessity of a filing to preserve qslob treatment and until date company a was not made aware of this necessity when company a discovered that the requisite form 5310-a had not been timely filed it filed said form 5310-a on date and also promptly filed this request for relief under sec_301_9100-3 of the regulations thus with respect to your request for relief we believe that based on the information submitted and the representations contained herein there has been compliance with clauses iii and v of sec_301_9100-3 of the regulations as a result we conclude that good cause has been shown for the failure to timely make the election provided for in sec_3 of revproc_93_40 and further that the other requirements of sec_301_9100-1 have been satisfied accordingly the filing of form 5310-a as described above to be treated as operating qualified_separate_lines_of_business under code sec_414 in sec_3 of revproc_93_40 will be deemed to be a timely filing no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a if you wish to inquire about this ruling please contact nee -at or _ please address all correspondence to se t ep ra t3 a copy of this letter has been sent to your authorized representative in accordance with a power of - attorney on file in this office sincerely yours y anager chnical group rances v sloa employee plan enclosures deleted copy of letter_ruling notice of intention to disclose notice
